                                                             1 David Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Tel: (702) 880-5554
                                                                 Fax: (702) 385-5518
                                                             7   dkrieger@hainesandkrieger.com
                                                             8   smiller@hainesandkrieger.com
                                                             9
                                                               Attorneys for Plaintiff
                                                            10 NONATO S. MANIPON
                                                                                    UNITED STATES DISTRICT COURT
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                         DISTRICT OF NEVADA
                           Henderson, Nevada 89123




                                                            12
                                                            13 NONATO S. MANIPON,                        Case No. : 2:18-cv-002069-MMD-PAL

                                                            14                      Plaintiff,           STIPULATION AND ORDER TO
                                                            15                                           EXTEND TIME FOR PLAINTIFF TO
                                                                 v.                                      RESPOND TO DEFENDANT TRANS
                                                            16                                           UNION, LLC’S MOTION TO
                                                            17 TRANS UNION, LLC,                         DISMISS PLAINTIFF’S FIRST
                                                                                                         AMENDED COMPLAINT
                                                            18
                                                                                    Defendant.
                                                            19                                                        (First Request)
                                                            20
                                                                                                 STIPULATION
                                                            21
                                                            22         Plaintiff NONATO S. MANIPON (“Plaintiff”) and Defendant TRANS

                                                            23 UNION, LLC (“TRANS UNION, LLC”) (collectively the “Parties”) respectfully
                                                            24
                                                                 submit the following Stipulation to allow Plaintiff an extension of time to file a
                                                            25
                                                            26 response or opposition to Defendant Trans Union LLC’s Motion to Dismiss
                                                            27
                                                                 Plaintiff’s First Amended Complaint and Memorandum of Points and Authorities
                                                            28
                                                             1 in Support (“Motion”). The Motion was filed on January 4, 2019 as ECF Docket
                                                             2
                                                                 No. 15, and the current deadline to respond is January 18, 2019.
                                                             3
                                                             4         The Parties hereby stipulate and agree that Plaintiff shall have until

                                                             5 February 11, 2019 to file an opposition or respond to the Motion. The Reply
                                                             6
                                                                 brief, if any, will be due February 18, 2019.
                                                             7
                                                             8         This Stipulation is requested to allow the Parties to pursue settlement
                                                             9
                                                                 discussions. This is the Parties first request for an extension.
                                                            10
                                                                       IT IS SO STIPULATED.
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 Dated January 17, 2019.                       Dated January 17, 2019.
                                                            13
                                                                 /s/ Shawn W. Miller                         /s/ Trevor Waite                .
                                                            14 Shawn W. Miller, Esq.                         Trevor Waite, Esq.
                                                            15 Haines & Krieger, LLC                         Alverson Taylor & Sanders
                                                                 8985 S. Eastern Avenue                      6605 Grand Montecito Pkwy,
                                                            16 Suite 350                                     Suite 200
                                                            17 Henderson, Nevada 89123                       Las Vegas, NV 89149
                                                            18
                                                                 Attorneys for Plaintiff                     Attorneys for Defendant TransUnion,
                                                            19                                               LLC
                                                            20
                                                                                                        ORDER
                                                            21
                                                            22
                                                                       IT IS SO ORDERED.
                                                            23
                                                            24                                                    ____________
                                                                                                         UNITED STATES DISTRICT JUDGE
                                                            25
                                                            26                                                   January 18, 2019
                                                                                                         DATED: ___________________________
                                                            27
                                                            28
